In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-19-00104-CR
                               __________________

                      JASON BRIAN HAMLIN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

                 On Appeal from the 9th District Court
                     Montgomery County, Texas
                   Trial Cause No. 18-09-12843-CR
__________________________________________________________________

                          MEMORANDUM OPINION

      A jury convicted appellant Jason Brian Hamlin of stalking as a habitual

offender and assessed punishment at confinement for life. In two appellate issues,

Hamlin challenges the sufficiency of the evidence and the admission of extraneous-

offense evidence. We affirm the trial court’s judgment.

                                 THE EVIDENCE

      On October 16, 2017, Deputy Steve Cranston of the Montgomery County

Sheriff’s Office responded to a 911 call regarding a possible trespass in progress at

                                         1
a residence in The Woodlands. When Cranston arrived at the residence, the victim,

N.H., was in the entryway of her home, and Cranston explained that she was “pretty

hysterical[,]” “agitated[,]” and “fearful[.]” According to Cranston, Hamlin “seemed

willing to get in his truck and leave.” Cranston explained that a trespass warning was

issued to Hamlin. A recording of N.H.’s 911 call was admitted into evidence and

published to the jury. According to Cranston, a male voice could be heard shouting

in the background of the 911 call, and he could also hear someone knocking on a

door. Cranston testified that he believed N.H. might have taken drugs or been

drinking, but she was articulate, and he could understand what had happened.

Cranston explained that he had no doubt that N.H. did not want Hamlin at the

residence.

      Zach Maglisceau, a former night auditor at the Beachcomber Inn in Galveston,

testified that an incident involving Hamlin and N.H. occurred at the Beachcomber

Inn at approximately 2:00 a.m. on December 27, 2017. Maglisceau explained that

N.H. ran up to the window in the lobby, pounded on it, and screamed, “Help me, call

the police.” According to Maglisceau, N.H. was only wearing a shirt and socks, and

she seemed scared and had been crying. After Maglisceau let N.H. inside, N.H. was

panicking, and she wanted Maglisceau to make sure the door was locked, and N.H.

did not want to be visible from the window. Maglisceau testified that N.H. told him

she had been held against her will, but she escaped and was afraid that Hamlin would

                                          2
come after her. Maglisceau explained that he allowed N.H. to sit behind the counter

and behind a door, and he called the police. Maglisceau described N.H. as “scared

and panicky.”

      When the police arrived, they interviewed N.H. and Maglisceau, but they were

unable to locate Hamlin. Maglisceau testified that he eventually put N.H. in a

different room. According to Maglisceau, he received several calls throughout the

night from a man who identified himself as Hamlin, and the caller said “if some girl

showed up[,] she was a liar and not to believe . . . anything she said.” Maglisceau

testified that the caller threatened him and the hotel. Maglisceau transferred a call to

N.H.’s room that turned out to be from Hamlin, and Maglisceau testified that N.H.

called back “in a panic[,]” left the new room, and returned to the lobby, where she

remained for the rest of the night. Maglisceau explained that he called the police

again. According to Maglisceau, Hamlin made more than five threatening phone

calls to the hotel, and Hamlin called fifteen to twenty times asking for N.H.

      Steve Jensen, the manager and part owner of the Beachcomber Inn, testified

that he saw N.H. asleep on two chairs when he arrived. Maglisceau informed him

that N.H. had nowhere to go and no money, so Jensen decided to get a taxi to take

N.H. to her home in The Woodlands. According to Maglisceau, by the time he spoke

to investigators, the surveillance video recording of the incident was no longer

available.

                                           3
      N.H.’s mother, J.H., testified that N.H. lives with her. J.H. explained that N.H.

had been diagnosed as bipolar. According to J.H., N.H. began dating Hamlin in the

fall of 2017. J.H. explained that in October 2017, N.H. called 911 to come to the

residence, and when J.H. got home from work, N.H. was agitated, edgy, emotional,

and fearful. N.H. told J.H. that she had hidden in a cupboard in the bathroom because

N.H. thought Hamlin had broken into the house. According to J.H., around

Christmas 2017, she learned that N.H. and Hamlin were going to Galveston. When

N.H. returned on New Year’s Eve, J.H. testified that N.H. had spoken to a women’s

shelter and was agitated, frantic, and “very frightened.” J.H. testified that N.H.

subsequently rang the doorbell and pounded on the door at 4:30 a.m., and when J.H.

opened the door, N.H. was frantic, and N.H. told her that she had just jumped out of

Hamlin’s car. J.H. described N.H. as “pretty incoherent, frightened, crying, [and]

banged up.” J.H. explained that N.H. called 911.

      According to J.H., after that incident, “nonstop” phone calls began coming to

her residence, and the calls continued for many days, until J.H. turned off the

answering machine and the ringers on the phones, and eventually took the phone off

the hook. J.H. stated that Hamlin was the caller. According to J.H., Hamlin left “a

lot of voicemails[,]” which J.H. characterized as “very disturbing[.]”J.H. testified

that sometimes Hamlin called every two minutes. J.H. testified that when the calls

were coming in, N.H. appeared to be very frightened and tormented, and she would

                                          4
not come out of her room. According to J.H., N.H. appeared to be harassed, annoyed,

tormented, and alarmed by the calls. J.H. explained that N.H. had talked about going

to a women’s shelter because she did not feel safe at home. J.H. testified that Hamlin

“threatened to burn the house down.” Recordings of the voicemail messages Hamlin

left were admitted into evidence and published to the jury. J.H. explained that N.H.

had used drugs before and during her relationship with Hamlin, and J.H. testified

that she does not know where N.H. is.

      Deputy Jacob Rodgers of the Montgomery County Sheriff’s Office testified

that he investigated the stalking allegation against Hamlin. Rodgers explained that

the first event that he investigated was “a report of a family violence incident which

took place at the victim’s residence on October 8th of 2017.” According to Rodgers,

Hamlin was the suspect, and Hamlin had fled the scene when Rodgers arrived.

Rodgers explained that N.H. was scared, shaken, and rattled, and she “expressed a

lot of fear and anxiety whenever she spoke about [Hamlin].” Rodgers testified that

because N.H. appeared to be rattled and fearful, he believed that “a physical

disturbance had occurred that had not amounted to bodily injury[,]” so he continued

to investigate until he found Hamlin at his residence. Hamlin admitted that a verbal

disturbance had occurred, but he denied touching or assaulting N.H.

      Rodgers testified that the next incident he investigated was a dispatch call

regarding a criminal trespass or attempted burglary at the same residence on October

                                          5
16, 2017. Rodgers explained that he, Deputy Cranston, and others responded to the

911 call. While investigating the second incident, Rodgers discovered that between

12:00 a.m. and 4:32 p.m. (when the victim called 911), 357 calls were made from

Hamlin’s phone to N.H.’s phone. The third incident Rodgers investigated was at the

Beachcomber Inn in Galveston. Rodgers explained that he reviewed the

investigating officers’ records from the incident at the hotel and spoke with

Maglisceau. In addition, Rodgers investigated an account of “family violence assault

or vehicle disturbance[]” on January 21, 2018, about a mile from the victim’s

residence. According to Rodgers, Hamlin called the victim’s phone 196 times on

January 22, 2018; 145 times on January 24, 2018; and 235 times on January 25,

2018. Rodgers testified that his investigation confirmed his belief in the account

N.H. provided. In addition, Rodgers reviewed voicemail messages left on the phone

at the victim’s residence, which were offered into evidence and published to the jury.

Rodgers further testified that he investigated an alleged assault of the victim by

Hamlin that occurred in the parking lot of Lowe’s, and he took Hamlin into custody

and interviewed him. Rodgers also explained that while Hamlin was in custody, he

attempted “to solicit the assistance of his family members to . . . bother the victim[.]”

      Hugo Saldana, the manager of Lowe’s in Spring, Texas, explained that he saw

a male and female in the parking lot, and he knew “something wasn’t right.”

According to Saldana, the male jumped out, started holding the female tightly, and

                                           6
they began walking toward the front of the store. Saldana explained that he contacted

the store’s loss prevention manager, Jay Davila. Davila testified that Saldana notified

him that “there was a couple involved in an aggressive argument in the parking lot.”

Saldana later saw the female walking slowly through the store, and he testified that

she had “a petrified look[,]” watery eyes, and she seemed “very, very frightened.”

Saldana explained that he approached her and asked if she needed help, and she told

him that her boyfriend had threatened her with a knife. Saldana testified that the

victim was crying, shaking, and “very distressed.”

      Harris County Deputy Constable Victor Taylor testified that he investigated a

weapons disturbance involving Hamlin on January 26, 2018, in the parking lot of

Lowe’s. According to Taylor, N.H. looked emotional and scared, and she was

crying. Taylor reviewed the video footage from Lowe’s, which showed N.H., who

was the passenger in Hamlin’s vehicle, get out of Hamlin’s vehicle and start walking

toward the store’s main entrance. Taylor explained that the video showed Hamlin’s

truck following N.H. as she walked toward the store, and then Hamlin parked his

vehicle, got out, walked behind N.H., wrapped his arm around her, and started

walking “in an aggressive manner.”

      Dr. Kathleen Latz testified that she holds a doctorate and a master’s degree,

and she teaches criminal justice courses, including victim studies courses. Latz

explained that her dissertation research focused on domestic violence and stalking,

                                          7
and she has “worked in the field of victim advocacy for a number of years[.]”

According to Latz, repeated abuse “breaks a person over time[]” and might cause

someone to self-medicate, and mental health issues can make it difficult for a person

to leave an abusive relationship. Latz testified that victims sometimes return to their

abusers or find that it is difficult to leave. Latz explained that domestic violence is

“more than just physical[]” and is “usually not something that happens in isolation,

but [it is] usually a pattern of behavior.” According to Latz, abuse can also include

intimidation, and she explained that when a victim tries to leave the relationship, the

abuser’s behavior tends to escalate, and the abuser might repeatedly attempt to

contact the victim. Latz testified that the cycle of violence includes three stages:

tension building, the acute battering incident, and the honeymoon phase. According

to Latz, it is common for victims to continue to have contact with their abusers.

                                    ISSUE ONE

      In issue one, Hamlin argues that the evidence is insufficient because the State

failed to prove all the elements of the stalking statute. Specifically, Hamlin asserts

that the State failed to prove that Hamlin’s repeated telephone calls harassed,

annoyed, alarmed, abused, tormented, embarrassed, or offended N.H. Hamlin

emphasizes in his brief that N.H. was not called as a witness, there was “no

indication” that N.H. reported Hamlin’s calls to the authorities, and N.H. wanted to

continue her relationship with Hamlin.

                                          8
      In evaluating the legal sufficiency of the evidence, we review all the evidence

in the light most favorable to the verdict to determine whether any rational factfinder

could have found the essential elements of the offense beyond a reasonable doubt.

Brooks v. State, 323 S.W.3d 893, 902 n.19 (Tex. Crim. App. 2010) (citing Jackson

v. Virginia, 443 U.S. 307, 319 (1979)); Hooper v. State, 214 S.W.3d 9, 13 (Tex.

Crim. App. 2007). The jury is the ultimate authority on the credibility of witnesses

and the weight to be given to their testimony. Penagraph v. State, 623 S.W.2d 341,

343 (Tex. Crim. App. [Panel Op.] 1981). An appellate court may not sit as a

thirteenth juror and substitute its judgment for that of the factfinder by reevaluating

the weight and credibility of the evidence. See Dewberry v. State, 4 S.W.3d 735, 740

(Tex. Crim. App. 1999); see also Brooks, 323 S.W.3d at 899. A reviewing court

must give full deference to the jury’s responsibility to fairly resolve conflicts in the

testimony, to weigh the evidence, and to draw reasonable inferences from basic facts

to ultimate facts. Hooper, 214 S.W.3d at 13. If the record contains conflicting

inferences, we must presume that the jury resolved such facts in favor of the verdict

and defer to that resolution. Brooks, 323 S.W.3d at 899 n.13; Clayton v. State, 235
S.W.3d 772, 778 (Tex. Crim. App. 2007). In addition, we determine whether the

necessary inferences are reasonable based upon the combined and cumulative force

of all the evidence when viewed in the light most favorable to the verdict. Clayton,
235 S.W.3d at 778. We treat direct and circumstantial evidence equally. Id.

                                           9
      Section 42.072(a)(1) of the Texas Penal Code provides that a person commits

the offense of stalking if, on more than one occasion and pursuant to the same

scheme or course of conduct directed at another person, the person knowingly

engages in conduct that constitutes an offense under section 42.07 of the Penal Code.

Tex. Penal Code Ann. § 42.072(a)(1). Section 42.07(a)(4) of the Texas Penal Code

provides that a person commits the offense of harassment if he “causes the telephone

of another to ring repeatedly or makes repeated telephone communications

anonymously or in a manner reasonably likely to harass, annoy, alarm, abuse,

torment, embarrass, or offend another[.]” Tex. Penal Code Ann. § 42.07(a)(4). The

indictment alleged, inter alia, that Hamlin caused the telephone of N.H. or J.H. “to

ring repeatedly” on three occasions, making N.H. feel harassed, annoyed, alarmed,

abused, tormented, embarrassed, or offended and would have caused a reasonable

person to feel harassed, annoyed, alarmed, tormented, embarrassed, or offended.

      The jury heard evidence that before the phone calls occurred, N.H. had been

agitated, edgy, emotional, and fearful, and had hidden in a cupboard because she

believed Hamlin had broken into the house. The jury also heard evidence that before

the phone calls, N.H. had spoken to a women’s shelter and had jumped from

Hamlin’s car and arrived home frightened, crying, and “banged up.” In addition, the

jury heard evidence that Hamlin called the residence for several days, leading J.H.

to turn off the answering machine and the ringers on the phones, and eventually take

                                         10
the phone off the hook. The jury heard J.H. testify that N.H. appeared to be

frightened and tormented when Hamlin was calling. J.H. testified that N.H. appeared

to be harassed, annoyed, tormented, and alarmed by the calls, and she explained that

Hamlin threatened to burn down her home. In addition, the jury heard the voicemails

Hamlin left on the phone and heard that Hamlin called N.H.’s phone 196 times on

January 22, 2018, 145 times on January 24, 2018, and 235 times on January 25,

2018.

        Viewing the evidence in the light most favorable to the verdict and deferring

to the jury’s authority regarding the credibility of witnesses and the weight to give

their testimony, we conclude that a reasonable factfinder could have found the

essential elements of the offense beyond a reasonable doubt. See Tex. Penal Code

Ann. §§ 42.07(a)(4), 42.072(a)(1); Brooks, 323 S.W.3d at 902 n.19; Clayton, 235
S.W.3d at 778; Hooper, 214 S.W.3d at 13; Penagraph, 623 S.W.2d at 343.

Accordingly, we overrule issue one.

                                    ISSUE TWO

        In issue two, Hamlin argues that the trial judge erred by admitting evidence

of extraneous offenses. We review a trial court’s admission of extraneous offenses

or acts under an abuse of discretion standard. Moses v. State, 105 S.W.3d 622, 627

(Tex. Crim. App. 2003); Montgomery v. State, 810 S.W.2d 372, 391 (Tex. Crim.

App. 1991) (op. on reh’g). We must uphold the trial court’s ruling if it is within the

                                          11
zone of reasonable disagreement. Wheeler v. State, 67 S.W.3d 879, 888 (Tex. Crim.

App. 2002).

      At the beginning of the trial, the trial judge stated as follows:

      There [were] some off-record discussions about the . . . history of
      interactions between Mr. Hamlin and the complainant . . ., there are . .
      . some extraneous incidents that led up to the . . . charged incident from
      January 22nd and January 25th in the indictment. I think based upon
      the type of charge and just kind of common sense how these kind of
      circumstances arise, it is the ruling of this Court that the State be
      allowed to go into these extraneous matters in front of the jury to
      establish the history of the relationship. And, also, it goes . . . to the
      defendant’s intent and motive in this matter.

As a prerequisite to presenting a complaint for appellate review, the record must

show that the complaint was made to the trial court by a timely objection that stated

the grounds for the ruling sought with sufficiency to make the trial court aware of

the complaint. Tex. R. App. P. 33.1(a)(1). The trial judge’s comments do not

mention Rules 403 or 404(b) of the Texas Rules of Evidence, nor do they indicate

the content of the off-the-record discussions that occurred or the specific acts to

which defense counsel referred off the record.

      Assuming without deciding that Hamlin properly preserved error, he still does

not prevail on issue two. Rule 404(b) of the Texas Rules of Evidence provides that

evidence of a crime, wrong, or other act is not admissible to prove a person’s

character to show that the person acted in accordance with the character on a

particular occasion, but it may be admissible for another purpose, “such as proving

                                          12
motive, opportunity, intent, preparation, plan, knowledge, identity, absence of

mistake, or lack of accident.” Tex. R. Evid. 404(b). The list of enumerated purposes

for which an extraneous offense may be admissible under Rule 404(b) is neither

exclusive nor exhaustive. Montgomery, 810 S.W.2d at 388. Evidence of extraneous

acts may be admissible if it has relevance apart from its tendency to prove a person’s

character to show that he acted in conformity therewith. Id. at 387. However, the

fact that evidence of extraneous acts is introduced for a purpose other than character

conformity does not, standing alone, make the evidence admissible. See Webb v.

State, 36 S.W.3d 164, 180 (Tex. App.—Houston [14th Dist.] 2000, pet, ref’d).

Proffered evidence must also be relevant to a fact of consequence in the case. Id.

Evidence is relevant if it tends to make the existence of any fact of consequence

more probable or less probable than it would be without the evidence. Tex. R. Evid.

401.

       Rule 403 of the Texas Rules of Evidence provides as follows: “The court may

exclude relevant evidence if its probative value is substantially outweighed by a

danger of one or more of the following: unfair prejudice, confusing the issues,

misleading the jury, undue delay, or needlessly presenting cumulative evidence.”

Tex. R. Evid. 403. “Rule 403 favors admissibility of relevant evidence, and the

presumption is that relevant evidence will be more probative than prejudicial.”

Montgomery, 810 S.W.2d at 389. Once a trial court determines that extraneous

                                         13
offense evidence is admissible under Rule 404(b), the trial court must, upon proper

objection by the opponent of the evidence, weigh the probative value of the evidence

against its potential for unfair prejudice. Id.; see Tex. R. Evid. 403.

      [A] Rule 403 analysis must balance (1) the inherent probative force of
      the proffered item of evidence along with (2) the proponent’s need for
      that evidence against (3) any tendency of the evidence to suggest
      decision on an improper basis, (4) any tendency of the evidence to
      confuse or distract the jury from the main issues, (5) any tendency of
      the evidence to be given undue weight by a jury that has not been
      equipped to evaluate the probative force of the evidence, and (6) the
      likelihood that presentation of the evidence will consume an inordinate
      amount of time or merely repeat evidence already admitted.

Gigliobianco v. State, 210 S.W.3d 637, 641-42 (Tex. Crim. App. 2006); see also

Erazo v. State, 144 S.W.3d 487, 489 (Tex. Crim. App. 2004). However, if the only

value of extraneous offense evidence is to show character conformity, the balancing

test required by Rule 403 is obviated because the “rulemakers hav[e] deemed that

the probativeness of such evidence is so slight as to be ‘substantially outweighed’

by the danger of unfair prejudice as a matter of law. Montgomery, 810 S.W.2d at

387 (quoting United States v. Beechum, 582 F.2d 898, 910 (5th Cir. 1978)).

      We will not overturn a conviction if, after an examination of the entire record,

we have fair assurance that the erroneous admission of extraneous-offense evidence

either did not influence the jury or had but slight effect. Taylor v. State, 268 S.W.3d
571, 592 (Tex. Crim. App. 2008). When the trial court provides a limiting instruction

regarding the jury’s consideration of extraneous offense evidence, we presume that

                                          14
the jury followed the trial court’s instructions. See Renteria v. State, 206 S.W.3d
689, 707 (Tex. Crim. App. 2006).

      Based on the record as a whole, we conclude that the trial court did not err by

admitting the extraneous offense evidence because it was relevant to show Hamlin’s

motive and intent. See Tex. R. Evid. 404(b)(2); Montgomery, 810 S.W.2d at 387.

We also conclude that the trial court did not err by implicitly determining that the

evidence did not tend to suggest deciding the case on an improper basis or confuse

or distract the jury. See Tex. R. Evid. 403; Gigliobianco, 210 S.W.3d at 641-42.

Furthermore, the trial court gave the jury a limiting instruction, and we presume that

the jury followed the trial court’s instructions. See Renteria, 206 S.W.3d at 707.

After examining the entire record, we have fair assurance that the admission of

extraneous-offense evidence either did not influence the jury or had but slight effect.

See Taylor, 268 S.W.3d at 592-93. Accordingly, we overrule issue two and affirm

the trial court’s judgment.

      AFFIRMED.

                                                     _________________________
                                                        STEVE McKEITHEN
                                                             Chief Justice




                                          15
Submitted on April 6, 2020
Opinion Delivered October 28, 2020
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.




                                      16